Citation Nr: 0807232	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  03-34 848A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for chronic disability 
manifested by heart murmur. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1987 to February 
1989.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO).

This claim was remanded by the Board in February 2006 for 
additional development.  Substantial compliance with the 
remand has been completed and the claim has been returned to 
the Board.  

In August 2006, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of that hearing has been associated with the 
claims file.  

In August 2007, the veteran's representative submitted a 
statement requesting reconsideration of a July 24, 2007 RO 
rating decision that denied a disability evaluation in excess 
of 10 percent for residuals of a low back injury, and 
expressing the veteran's desire to apply for nonservice-
connected pension.  These issues are referred to the RO for 
appropriate action.  The Board notes that there is no July 
24, 2007 rating decision in the veteran's claims file; 
however, there is a June 21, 2007 rating decision similar to 
the decision described by the veteran's representative.  If 
needed, the RO should seek clarification on this matter.   


FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development have been accomplished.

2.  A preponderance of the competent medical evidence of 
record indicates that the veteran's heart murmur is not in 
itself a disability and is not productive of any disability.  


CONCLUSION OF LAW

Chronic disability manifested by heart murmur was not 
incurred in or aggravated by service, and cardiovascular-
renal disease may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Id.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in July 2001 that fully addressed 
all four notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the veteran 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
While the veteran was not specifically asked to submit 
evidence and/or information in his possession to the AOJ, he 
was told what evidence was needed to substantiate his claim 
and asked to provide information so that VA could obtain the 
relevant records.  He was also told that he could get the 
records himself and submit them to the AOJ.  This notice 
properly conveyed to the veteran that he should submit the 
relevant information in his possession to the AOJ.  The 
language is not identical to the language in the regulation; 
however, the Court has never required VA to use the specific 
language set forth in § 3.159(b)(1) to fulfill the 
requirement that VA request that the claimant submit all 
evidence related to the claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103, 126-37 (2005) (holding that "complying 
notice need not necessarily use the exact language of the 
regulation so long as that notice properly conveys to a 
claimant the essence of the regulation"), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also Kent v. 
Nicholson, 20 Vet. App. 1, 14-15 (2006) (same).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The July 2001 notification letter did not 
include notice as to the last two elements elements; however, 
the Board finds no prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  Furthermore, the veteran was 
given notice as to degrees of disability and effective dates 
in a letter sent the same month the Court decided 
Dingess/Hartman and VA became aware of its obligation.  

The Board notes that after the veteran's claim was remanded 
by the Board in December 2006, he was sent a January 2007 
notification letter that fully addressed all four notice 
elements from Pelegrini, and also included proper notice 
regarding degrees of disability and effective dates as 
required by Dingess.  The veteran's claim was subsequently 
readjudicated when the Appeals Management Center issued a 
supplemental statement of the case in June 2007.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record VA treatment records, 
hearing transcripts, service personnel records, and service 
treatment records.  There is no indication that any other 
treatment records exist that should be requested, or that any 
pertinent evidence has not been received.  VA examinations 
were provided in connection with this claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Service Connection

The veteran asserts that he has a chronic disability 
manifested by heart murmur that began while he was serving on 
active duty in the United States Army.  At his personal 
hearing, the veteran testified that he could feel his heart 
stop and then a pulsing sensation.  He stated that the 
current diagnosis of his condition was heart murmur.  In 
April 2006, the veteran's representative suggested that the 
veteran's heart murmur may be masking a more significant 
diagnosis.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," such as cardiovascular-
renal disease, may be granted if manifest to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.307, 3.309.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the evidence the Board finds that 
the preponderance of such evidence is against a finding that 
the veteran has a chronic disability manifested by heart 
murmur.  The veteran's service treatment records show that he 
was hospitalized with cellulitis and lymphangitis of the left 
upper extremity in November 1987 and that a 3/6 systolic 
ejection murmur in the aortic area and apex-axilla was found.  
A February 1988 consultation request noted that the veteran's 
heart murmurs seemed to come and go, and the consultation 
report included an impression of flow murmur.  In a separate 
report that same month, it was noted that a loud mid-systolic 
click or third sound was appreciated.  The examiner stated 
that this had never been heard before on numerous 
auscultations.  A 2/6 murmur was noted.  A September 1988 
consultation report showed a diagnosis of functional heart 
murmur.

After service an August 1989 VA examination report shows that 
the veteran reported a history of heart murmur.  VA progress 
notes from 2000 report a grade 1/6 systolic murmur of 
questionable etiology.  

The veteran was afforded a VA contracted examination in 
August 2003.  At that examination the veteran reported having 
occasional fluttering sensations associated with light-
headedness as well as occasional left chest pain which lasted 
anywhere from 2 to 12 hours.  He relayed having no episodes 
of congestive heart failure or myocardial infarctions.  The 
examiner reported that an echocardiogram from 2000 showed no 
valvular abnormalities.  On examination, first and second 
heart sounds were reported as normal.  There was a 1/6 
systolic murmur noted at the left sternal border.  An 
electrocardiogram showed sinus bradycardia without ischemic 
changes.  

The examiner's assessments included benign heart murmur with 
mild tricuspid regurgitation and ejection fraction of 
55 percent per echocardiogram.  The examiner noted that the 
veteran had no significant organic or valvular disorder of 
the heart.  Although the veteran had mild tricuspid 
regurgitation found on echocardiogram, it was not causing 
significant disability as the veteran had a normal ejection 
fraction and no systemic signs of heart disease.  The 
examiner concluded by stating that the tricuspid 
regurgitation is not secondary to the veteran's history of 
cellulitis/lymphangitis, but rather was an incidental finding 
during his examination.  

The veteran was afforded another VA contracted examination in 
May 2007.  At this examination the veteran reported a 
fluttering of his heart 2 to 3 times a week which wakes him 
up at night.  He denied any known history of coronary artery 
disease, acute myocardial infarction, congestive heart 
failure, hypertension or other cardiac problems.  He did 
report chest pains with rest or with exertion, and shortness 
of breath.  On examination, first and second heart rates were 
heard with regular rate and rhythm, and no murmurs were 
appreciated.  In the examiner's assessment, she noted that no 
murmur was appreciated on examination and that there was no 
evidence of significant organic or valvular pathology per 
two-dimensional echocardiogram.  She also opined that the 
veteran did not currently have any residuals of cellulitis or 
lymphangitis.  

The Board notes that while two VA contracted examiners have 
offered opinions about residuals of cellulitis or 
lymphangitis, the question before the Board is whether or not 
the veteran has any chronic disability as a result of his 
service.  Although the veteran's heart murmur was detected in 
service when he was hospitalized relating to cellulitis and 
lymphangitis, the scope of review is not limited to 
cellulitis or lymphangitis as a cause of current disability.   

Service connection is warranted for a "disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty . . . ."  38 U.S.C.A. 
§§ 1110, 1131; see also 38 C.F.R. § 3.303(a); see Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) 
(absent a disease or injury incurred during service, a 
veteran cannot satisfy the basic VA compensation statutes).  
For VA purposes a "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection.  See Chelte v. Brown, 
10 Vet. App. 268 (1997).  

A heart murmur was detected during the veteran's active 
service.  Current competent medical findings also show a 
heart murmur; however, no significant disability is shown 
associated with the veteran's heart murmur.  The veteran has 
complained of fluttering of his heart and reported 
occasionally having chest pains, light-headedness, and 
shortness of breath.  However, after two separate VA 
contracted examinations which included testing such as 
echocardiograms, medical professionals concluded that the 
veteran does not have any organic or valvular disorder of the 
heart.  The first examiner's impression was that the veteran 
had a benign heart murmur, and the second examiner stated 
that she appreciated no heart murmur.  

The claim for service connection for chronic disability 
manifested by heart murmur fails because there is no 
competent evidence of record that the veteran's heart murmur 
causes any chronic disability, and without a current 
disability, service connection cannot be granted.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court 
stated "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held "[i]n 
the absence of proof of a present disability[,] there can be 
no valid claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).  The Board is cognizant of the veteran's 
reported symptoms, such as chest pain and fluttering of the 
heart, and the veteran is competent to state that he has 
certain symptoms that are within the realm of his personal 
knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994).  However, he is not competent to enter a diagnosis of 
a "disability," as that requires a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Regardless, in this case the Board is giving more probative 
weight to the conclusions made by the VA contracted examiners 
as they are medical professionals and have offered their 
opinions after a review of the relevant evidence and an 
examination of the veteran, including relevant testing.  
These examiners found no chronic disability resulting from 
any heart murmur.  Simply put, the competent medical evidence 
shows that the veteran does not have any organic or valvular 
disorder of the heart.  

For all the reasons above, the Board finds that the 
preponderance of the competent medical evidence of record 
indicates that the veteran's heart murmur is not in itself a 
disability and is not productive of any disability.  In the 
absence of a current disability, service connection cannot be 
granted.  See Brammer, 3 Vet. App. at 225.  Thus, service 
connection is denied, and the benefit-of-the-doubt rule is 
not for application.  See Gilbert, 1 Vet. App. at 55.




ORDER

Entitlement to service connection for chronic disability 
manifested by heart murmur is denied. 




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


